     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 1 of 35 PageID #: 1



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


 CURTIS TERRELL AND ANGELA               *
 TERRELL,                                *                CIVIL ACTION NO. 18-cv-9411
                                         *
                       Plaintiffs        *
 VERSUS                                  *
                                         *                SECTION: R(4)
 JASON ALLGRUNN, MICHAEL                 *
 BANTA, and JEFFERY HENDERSON,           *
 JR., individually and their official    *
 capacity as duly sworn officers with    *                JURY TRIAL DEMANDED
 DeSoto Parish Sheriff’s Office, JAYSON *
 RICHARDSON, in his official capacity as *
 Sheriff of DeSoto Parish only, and ABC  *
 INSURANCE COMPANIES 1-10.               *
                         Defendants      *
 ************************ *

                                          COMPLAINT


       NOW INTO COURT, by and through undersigned counsel, comes Curtis Terrell and

Angela Terrell, (“Plaintiffs”) who respectfully represent as follows:

                                         INTRODUCTION

       1.      Curtis Terrell was emotionally distraught and contemplating suicide when his wife,

Angel Terrell, sought medical treatment and called 911 seeking paramedics. Unfortunately, the

first responder on the scene was not medical assistance, it was Officer Jason Allgrunn. Instead of

offering assistance, without any cause to believe Mr. Terrell was armed or had committed a crime,

he detained and pat down Mr. Terrell. Even though Mr. Terrell did not resist, Officer Allgrunn

slammed Mr. Terrell on his police car, threw him to the ground, and pinned him down while

handcuffing him. When Mrs. Terrell tried to record his misconduct, and call 911 to ask for more

help, Office Allgrunn immediately retaliated against her for engaging in First Amendment-


                                                 1
     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 2 of 35 PageID #: 2



protected activity. He arrested her, and used force to do so, grabbing her by the hair and throwing

her into his car. When Officers Henderson and Banta arrived on the scene, they did nothing to stop

Officer Allgrunn, and instead, helped him to contain to detain the Terrells. Officer Allgrunn

released Mrs. Terrell before leaving the scene, but threatened her as he did so. All three officers

took Mr. Terrell to the hospital for his injuries, and then, he was booked and processed, spending

five more days in jail before the District Attorney dismissed the charges against him. Mr. Terrell

lost his job while incarcerated, and both Mr. and Mrs. Terrell have suffered emotional injuries as

a result of the officers' blatant violation of their constitutional rights. Officer Allgrunn’s

misconduct was not an isolated incident, he is being prosecuted for malfeasance in office for his

on the job assault of Mr. Terrel, and another individual a year earlier. Sheriff Jayson Richardson

has failed to provide the necessary discipline, or training, to prevent the repeated assault of DeSoto

Parish residents by his own employees.

                                    JURISDICTION AND VENUE

       2.      This action is brought pursuant to 42 U.S.C. § 1983, the Fourth and Fourteenth

Amendments to the United States Constitution, and the laws of the State of Louisiana.

       3.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331, because

Plaintiffs’ Section 1983 causes of action arises under the Constitution, laws, or treaties of the

United States; and 28 U.S.C. § 1343, because Plaintiffs seek to redress the deprivation, under color

of State law, of a right secured by the Constitution of the United States.

       4.      This Court’s supplemental jurisdiction is also invoked pursuant to 28 U.S.C. § 1367

as to all claims arising under Louisiana state law, including but not limited to Article 2315 of the

Louisiana Civil Code.

       5.      Venue is proper in this Court under 28 U.S.C. § 1391 because the defendants

reside or, at the time the events set forth herein, resided within this judicial district, and a
                                                  2
      Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 3 of 35 PageID #: 3



substantial part of the events or omissions giving rise to Plaintiffs’ claims arrested herein occurred

within this judicial district.

                                              PARTIES

        6.      Plaintiff CURTIS TERRELL is a citizen of the United States of the full age of

majority and a resident of the Parish of DeSoto, State of Louisiana.

        7.      Plaintiff ANGELA TERRELL is a citizen of the United States of the full age of

majority and a resident of the Parish of DeSoto, State of Louisiana.

        8.      Made Defendants herein are:

                a. JASON ALLGRUNN (hereinafter “Officer Allgrunn” or “Allgrunn”), a person
                   who upon information and belief is of the full age of majority and a resident of
                   the Parish of DeSoto, State of Louisiana. At all times pertinent herein, Allgrunn
                   was employed as a law enforcement officer with the DeSoto Parish Sheriff’s
                   Office and acting under the color of law and within the course and scope of
                   such employment. He is being sued in his individual capacity and his official
                   capacity as an officer of the DeSoto Parish Sheriff’s Office.

                b. MICHAEL BANTA (hereinafter “Officer Banta” or “Banta”), a person who
                   upon information and belief is of the full age of majority and a resident of the
                   Parish of DeSoto, State of Louisiana. At all times pertinent herein, Banta was
                   employed as a law enforcement officer with the DeSoto Parish Sheriff’s Office
                   and acting under the color of law and within the course and scope of such
                   employment. He is being sued in his individual capacity and his official
                   capacity as an officer of the DeSoto Parish Sheriff’s Office.

                c. JEFFERY HENDERSON, JR. (hereinafter “Officer Henderson” or
                   “Henderson”), a person who upon information and belief is of the full age of
                   majority and a resident of the Parish of DeSoto, State of Louisiana. At all times
                   pertinent herein, Henderson was employed as a law enforcement officer with
                   the DeSoto Parish Sheriff’s Office and acting under the color of law and within
                   the course and scope of such employment. He is being sued in his individual
                   capacity and his official capacity as an officer of the DeSoto Parish Sheriff’s
                   Office.

                d. JAYSON RICHARDSON (hereinafter “Sheriff Richardson”), in his official
                   capacity as the current duly elected Sheriff of DeSoto Parish, State of Louisiana,
                   and the decision-maker for the DeSoto Parish Sheriff’s Office. Upon
                   information and belief, Sheriff Richardson is a person of the full age of majority
                   and a resident of the Parish of DeSoto, State of Louisiana.


                                                  3
     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 4 of 35 PageID #: 4



               e. ABC INSURANCE COMPANIES 1-10, entities not yet known to Plaintiffs
                  who may have issued, and/or currently have in effect, insurance policies which
                  cover the unconstitutional conduct of one or more of the named Defendants and
                  obligate Defendants ABC INSURANCE COMPANIES 1-10, jointly and/or
                  severally, to pay on behalf of or to indemnify one or more of the named
                  Defendants any sums the insureds may become obligated to pay Plaintiffs.

                                              FACTS

       9.      At all times pertinent herein, Plaintiffs Curtis Terrell and Angela Terrell

(hereinafter sometimes referred to as “Mr. Terrell” and “Mrs. Terrell”, respectively) were married

to each other and resided at 161 Pine Street, Mansfield, Louisiana.

       10.     On the evening of August 11, 2019, Mr. Terrell expressed to Mrs. Terrell that he

wanted to commit suicide and stated that he had taken three bottles of pills. Fearing that her

husband was going to die, Mrs. Terrell called 911 to request immediate medical assistance.

       11.     During her 911 call, Mrs. Terrell reported that her husband, Curtis Terrell, had

overdosed on pain medication and requested immediate emergency medical assistance at their

residence at 161 Pine Street.

       12.     Instead of medical assistance, the first person to respond to Mrs. Terrell’s call was

Officer Allgrunn of the DeSoto Parish Sheriff’s Office (hereinafter “DPSO”), who arrived at Mr.

and Mrs. Terrell’s residence at approximately 9:58 PM.

       13.     Officer Allgrunn’s camera on the dashboard of his police vehicle was recording

throughout his interactions with Mr. and Mrs. Terrell.

       14.     At the time of Officer Allgrunn’s arrival, Mr. Terrell was standing on the side of

the road and talking to his daughter on the phone.

       15.     Officer Allgrunn asked Mr. Terrell if he was alright, and Mr. Terrell responded,

“Yes, sir.”




                                                 4
     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 5 of 35 PageID #: 5



       16.      Mr. Terrell turned around and started to walk back towards his house. Officer

Allgrunn then accused Mr. Terrell of “running up and down the road” and ordered him to “come

over here.”

       17.      Officer Allgrunn ordered Mr. Terrell to approach his police vehicle with the intent

of patting him down for weapons. Officer Allgrunn did not have a warrant, nor did he have

knowledge of any facts or circumstances that would support a reasonable suspicion that Mr. Terrell

had committed a criminal offense, was armed, and/or posed a threat to the safety of Officer

Allgrunn or anyone else.

       18.      When Mr. Terrell did not immediately turn around, Officer Allgrunn approached

him and demanded, “Walk to the front of my vehicle, and I’m not going to tell you again.” Mr.

Terrell complied, but when he asked why he was being detained, Officer Allgrunn merely

responded, “Because I said.” At that point it was clear: Officer Allgrunn was detaining Mr. Terrell,

and he was not free to leave. In fact, when Mr. Terrell’s daughter called him back seconds later,

Officer Allgrunn ordered him to hang up and threatened, “You think I’m playing games with you?”

       19.      Mr. Terrell approached the car as requested, with Officer Allgrunn following

directly behind him. Even though Officer Allgrunn had no warrant or reason to search him, Mr.

Terrell remained compliant the entire time, and at no point did he struggle, fight, threaten or resist

Officer Allgrunn verbally or physically, or give Officer Allgrunn any objectively reasonable basis

to use force.

       20.      Despite Mr. Terrell’s compliance with his orders, Officer Allgrunn became

physically violent towards Mr. Terrell just seconds later. Notably, this occurred less than two

minutes after Officer Allgrunn’s arrival on the scene.




                                                  5
     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 6 of 35 PageID #: 6



       21.     After bringing Mr. Terrell to his vehicle, Officer Allgrunn grabbed the back of Mr.

Terrell’s neck and shoved him down onto the vehicle’s hood, slamming his face and chest into the

car. While Mr. Terrell was pressed against the car, Officer Allgrunn proceeded to conduct a

warrantless “pat-down” search of Mr. Terrell’s person. Officer Allgrunn found nothing.

Nonetheless, he ordered Mr. Terrell to raise his arms so that he could continue the unconstitutional

pat-down search, claiming that he still “needed to make sure [Mr. Terrell] didn’t have any weapons

on [him]” even though there were no circumstances which suggested he was armed or dangerous.

In fact, Officer Allgrunn’s subsequent Incident Report specifically admits that Mr. Terrell was

“unarmed” at all pertinent times.

       22.     Immediately after Mr. Terrell raised his arms to comply with Officer Allgrunn’s

request, Officer Allgrunn used his full body to forcibly tackle Mr. Terrell to the ground and then

kept him pinned down. The dashboard camera footage from the arrest shows that Officer Allgrunn

did not attempt to handcuff Mr. Terrell before forcefully tackling him. Nonetheless, Officer

Allgrunn would later claim this use of force was necessary because Mr. Terrell “continued to

resist” arrest, as described in more detail below.

       23.      Fearing for her husband’s safety, Angela Terrell – who had maintained her distance

as she watched Officer Allgrunn’s terrifying misconduct – had tried recording Officer Allgrunn’s

assault on her cell phone and tried calling 911 to request additional assistance and report Officer

Allgrunn’s misconduct.

       24.     When Mr. Terrell was pushed to the ground, Ms. Terrell asked Officer Allgrunn

why the ambulance that she initially called for had not arrived at their residence yet. Rather than

answering Mrs. Terrell, Officer Allgrunn violently punched Mr. Terrell, who was still lying on the




                                                     6
     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 7 of 35 PageID #: 7



ground, in the head four times. Officer Allgrunn then ordered Mrs. Terrell to “back up” and stated

he was arresting her for “misuse of 911.”

       25.       Officer Allgrunn had no reasonable cause to believe that Mrs. Terrell had

communicated any false or misleading information to 911 during her initial call requesting

emergency medical assistance for Mr. Terrell or at any other time.

       26.       By this point, Mr. Terrell was visibly and severely injured, and the footage from

Officer Allgrunn’s dashboard camera shows that he was bleeding profusely and was barely able

to stand on his own.

       27.       Mr. Terrell later noted that he feared for his life as Officer Allgrunn continued to

violently beat him while he was lying on the ground. After Officer Allgrunn punched him

repeatedly in the head, Mr. Terrell was still pinned to the ground, unable to do more than lift his

head. Mr. Terrell then tried to bite Officer Allgrunn’s boot in an attempt to make him stop beating

him. Officer Allgrunn responded by punching Mr. Terrell in the face.

       28.       Mrs. Terrell asked Officer Allgrunn why he kept beating Mr. Terrell, who had not

resisted him at any point. Officer Allgrunn ordered Mrs. Terrell to “stay right there” because she

“was going to jail too.” He then commanded Mr. Terrell to “stand up.” When Mr. Terrell stood

up, he stated, “You’re going to kill me…I’m already dead,” and Officer Allgrunn shoved him back

to the ground.

       29.       When Mrs. Terrell tried to call 911 yet again, Officer Allgrunn stated, “You’re

interfering right now, so I suggest you be quiet.” He then told Mrs. Terrell that the ambulance she

had called for would not come “unless we get [Mr. Terrell] under control.”




                                                  7
     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 8 of 35 PageID #: 8



       30.      When Mrs. Terrell continued to ask for medical help for her husband, Officer

Allgrunn accused her of “interfering with an arrest” and asked for her identification. He then told

her that she had “caused enough problems” and would be “going to jail regardless.”

       31.     At approximately 10:05 PM, seven minutes after the initial call to 911, Emergency

Medical Service officers arrived at Mr. and Mrs. Terrell’s residence.

       32.     Mr. Terrell told an EMS officer that his lip was bleeding from when Officer

Allgrunn “shoved his face in the ground.” Officer Allgrunn retorted to Mr. Terrell: “That’s when

I punched you.”

       33.      As he was being examined by medics, Mr. Terrell asked his wife if she had

recorded the arrest on her phone. Mrs. Terrell responded, “No, because [Officer Allgrunn] said

that was interfering.” Officer Allgrunn responded that he was going to charge Mrs. Terrell with

interfering with an arrest.

       34.     Officer Allgrunn subsequently informed Mrs. Terrell that she was under arrest.

       35.     Although Mrs. Terrell did not resist and remained compliant, Officer Allgrunn

roughly grabbed her by the back of her neck and the bun on her head, pulling her by the hair, and

pushed her into the back of his vehicle.

       36.     Once Mrs. Terrell was in the vehicle, Officer Allgrunn put her in a headlock, and

told her to give him her phone and Mr. Terrell’s phone. Mrs. Terrell complied and handed over

the phones.

       37.     Officer Allgrunn then informed the EMS officers that Mr. and Mrs. Terrell “are

both going to jail.”

       38.     While Mrs. Terrell was detained in the back of Officer Allgrunn’s car, Officer

Henderson and Officer Banta arrived at Mr. and Mrs. Terrell’s residence.



                                                8
     Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 9 of 35 PageID #: 9



        39.     Mr. Terrell pled with Officers Henderson and Banta, explaining that he was

“slammed to the ground” by Officer Allgrunn. In response, Officer Allgrunn laughed and

confirmed, “That is true.”

        40.     Officer Allgrunn did not release Mrs. Terrell until the EMS officers had placed Mr.

Terrell on a stretcher and were ready to move him into the ambulance. As he released Mrs. Terrell

from his vehicle, he threatened her: “Don't say a word when you go in your house.”

        41.     When asked why Mrs. Terrell was under arrest in his vehicle, Officer Allgrunn

immediately tried to cover up his violation of her constitutional rights, falsely claiming that Mrs.

Terrell had “refus[ed] to get into the vehicle.” Officer Allgrunn also told Defendants Banta and

Henderson that Mrs. Terrell was “temporarily detained because she wouldn't stop interfering.” His

statements are contradicted by the video from his dashboard camera, which shows Mrs. Terrell

maintaining her distance throughout the events of the evening and complying during her

unconstitutional arrest.

        42.     After arriving at the scene, Officer Henderson and Officer Banta continued to detain

both Plaintiffs, resulting in Mrs. Terrell being kept in Officer Allgrunn’s custody for 10 to 15

minutes after they arrived at the scene, and Mr. Terrell not being released from DPSO’s custody

until five days after his arrest.

        43.     Defendants Allgrunn, Banta, and Henderson accompanied Mr. Terrell to the

hospital to receive treatment stemming from the injuries inflicted by Defendant Allgrunn’s violent

beating.

        44.     The dashcam footage continued to run after Officer Allgrunn entered the hospital

with Mr. Terrell, and includes the audio recording of the microphone audio attached to Mr.

Allgrunn.



                                                 9
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 10 of 35 PageID #: 10



        45.     Officer Allgrunn’s dashboard camera continued to record his conversations while

he was inside the hospital.

        46.     At one point while inside the hospital, Officer Allgrunn stated: “[f]or the past 12

1/2 years, I've been the bad cop,” and “[i]f they wanted me to punch him and knock out his teeth,

they did a good job of that!”

        47.     Defendants Banta and/or Henderson expressed their belief that there were no

possible felony charges as to Mr. Terrell, and Defendant Allgrunn protested: “You do have felony

charges. Resisting with force[.]”

        48.     Soon after, Officer Allgrunn turned off his microphone to destroy future evidence

of further comments.

        49.     Upon information and belief, DPSO policy requires officers to keep both cameras

and microphones operational while performing their duties.

        50.     At the hospital, the physicians noted a lower lip laceration and that Officer Allgrunn

was still at his bedside.

        51.     Upon returning to DPSO, Mr. Terrell was placed in a cell.

        52.     Officer Allgrunn filled out an Arrest Report at 3:40 AM on August 12, 2019. As he

did, Officer Allgrunn swore before a notary as to the circumstances leading up to the arrest and

battery of Mr. and Mrs. Terrell. Officer Allgrunn attempted to cover up his misconduct by lying

in the report, stating that he ordered Mr. Terrell to “step in front of [his] unit to be patted down for

weapons,” but Mr. Terrell “pulled away” and “resisted handcuffing” by “trying to stand up [and]

keeping his hands under his body.” This account of the arrest is contradicted by the video recording

from the dashboard camera, which shows that Mr. Terrell remained compliant throughout the

patdown and that Officer Allgrunn did not even attempt to handcuff Mr. Terrell before tackling



                                                  10
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 11 of 35 PageID #: 11



him to the ground. Furthermore, Officer Allgrunn failed to include any details regarding his

repeated use of force against Mr. Terrell and wrongful arrest of Mrs. Terrell in his Arrest Report.

       53.     The subsequent Incident Report authored by Officer Allgrunn on August 12, 2019,

is filled with statements that are contradicted by the dashboard camera video of the events and his

own Arrest Report. In the Incident Report, Officer Allgrunn again claimed to have “advised [Mr.

Terrell] to walk to the front of my unit so I could make sure that he was not armed.” This time,

however, Officer Allgrunn stated that Mr. Terrell “refused, stating that he has done nothing

wrong.” Officer Allgrunn also claimed that he “tr[ied] to detain [Mr. Terrell] due to his aggressive

nature” but ”had to place him on the ground to place him in handcuffs” and “delivered some closed

fist strikes to gain compliance.” The dashboard camera video of the arrest clearly shows that Mr.

Terrell was not being aggressive, nor did he resist Officer Allgrunn; in fact, Mr. Terrell remained

compliant with Officer Allgrunn. The video also exposes the same inconsistency as the Arrest

Report: even though Officer Allgrunn claimed to be preparing to conduct a pat-down search when

Mr. Terrell approached the vehicle, he was already trying to handcuff and detain Mr. Terrell at

that time. Officer Allgrunn failed to mention his most violent attacks on Mr. Terrell in the Incident

Report, failing to note that he threw Mr. Terrell onto the car, delivered violent blows directly to

Mr. Terrell’s head causing him to bleed, or caused the “busted lip” referenced therein.

       54.     In the Incident Report, Officer Allgrunn accused Mrs. Terrell of “calling me

names,” stating that “she did not want the police” involved, and “videotaping me on her phone”

during his “struggle with Curtis [Terrell].” He also alleged that Mrs. Terrell “refused to step back”

and “call[ed] … 911 to make a complaint.” He claimed he “temporarily detained” Mrs. Terrell for

“interfering in Curtis arrest [and] placed her in my unit where she refused to sit in the back.” He

failed to mention that he grabbed her by the hair and neck to force her into the car, that he



                                                 11
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 12 of 35 PageID #: 12



handcuffed her, or that he seized her cell phone from her and threatened her to remain quiet when

she returned home. As noted above, none of the details regarding Mrs. Terrell’s arrest and

detainment were included in Officer Allgrunn’s previous Arrest Report.

        55.    On August 12, 2019, at 3:48 AM, Mr. Terrell was booked by DeSoto Parish

Sheriff’s Officer Taylor Caldwell for Resisting by Force and Disturbing the Peace by Noise.

        56.    DPSO continued to detain Mr. Terrell, despite having no probable cause to believe

that he committed a crime or participated in any criminal conduct.

        57.    On August 13, 2019, District Judge Amy Burford McCartney set the amount of Mr.

Terrell’s bail at $10,500. As an additional special condition of bond, Judge McCarthey ordered

Mr. Terrell to “make an appointment to undergo an evaluation for substance abuse treatment with

the Shreveport Behavioral Health Clinic … within seven (7) days of his release from the DeSoto

Parish Detention Center.”

        58.    Just four days after his arrest, on August 16, 2019, the District Attorney of the 42nd

Judicial District (hereinafter “the DA”) determined that there was no probable cause to believe that

Mr. Terrell had committed a crime. The DA informed Mr. Terrell that it had refused the charges

against him. Mr. Terrell was finally released from custody later that day without having to post

bail.

        59.    Even after receiving notice that the DA had refused the charges against Mr. Terrell,

DPSO failed to investigate any misconduct by Defendant Allgrunn.

        60.    As a result of his five days of incarceration, Mr. Terrell lost his job with the Village

of Converse.

        61.    On August 28, 2019, Officer Allgrunn was indicted by the 42nd Judicial District

Court for Malfeasance in Office by a grand jury for on August 11, 2019, “being a public officer



                                                 12
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 13 of 35 PageID #: 13



and employee, to-wit a commissioned sheriff’s deputy with the Desoto Parish Sheriff’s Office,

intentionally performed his duty in an unlawful manner, to-wit, he committed a simple battery

upon Curtis Terrell without being authorized by law to commit the battery.” Further, Officer

Allgrunn was indicted for an additional count of malfeasance in office for committing a battery on

Tony Fuller on October 7, 2018.

       62.     Despite the charges and prosecution against Officer Allgrunn, DPSO failed to

investigate Officer Allgrunn’s conduct in the performance of his official duties. Nor were

Defendants Henderson or Banta investigated. None of the Defendants were disciplined. No

Defendants were given additional supervision or training.

       63.     DPSO and Defendant Allgrunn have a well-documented history of civil rights,

including DPSO officers submitting fraudulent timesheets for hours not worked in 2016 and 2017,

DPSO officers unlawful arrest and seizure, malicious prosecution, false imprisonment, and use of

excessive force and assault and battery after beating and having K-9 dogs tear apart Mr. Fisk’s leg

(Christopher Fisk v. Richardson et al, Case No. 20-cv-00499, Western District of Louisiana).

Another DPSO deputy, Officer Procell was instructed by Sheriff Richardson to release a female

he was bringing to a detention center, and instead, continued to detain the woman, did not tell her

she was to be released, and then the woman told “Procell she would do anything to keep from

going to jail, . . . [and] Procell turned off the camera in his patrol unit and ‘coerced’ the female to

perform a sexual act in exchange for leniency.”

       64.     Defendant Richardson also has prior misconduct including signing and submitting

“deputies submitted erroneous timesheets and accepted pay for hours not worked,” as part of Local

Agency Compensated Enforcement (LACE) details. The DPSO charged the DeSoto Parish District

Attorneys (DPDA) Office for time worked, by the hour for working on LACE details. Based off



                                                  13
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 14 of 35 PageID #: 14



of records reviewed and interviews with deputies, the LLA determined that “DPSO records show

that 23 deputies claimed 335 hours for time when they were not logged into a digiTICKET device,

resulting in a possible overpayment of $15,075 from January 1, 2017, to June 2, 2017. Of the 23

deputies, we found seven deputies received more than $1,000 each in compensation for hours they

were not logged in to the digiTICKET device during our audit, totaling $11,385 or 253 hours.”

Several deputies informed the LLA that they were paid for hours they were at home, not working,

and that then Captain, Jayson Richardson, trained them to falsify timeslips by “claiming one hour

per citation written without regard to hours actually worked.” Defendant Richardson then signed

off on these fraudulent hours requesting, per hour, from the DPDA. Sheriff Richardson prevented

the Louisiana Legislative Auditor (“LLA”) from Obtaining documents, including his own

personnel file, into this matter which prevented them from completing their investigation. Further,

“DPSO billed by the hour for the use of its patrol units for LACE details, DPSO may have

overbilled the DA for that same period.” The LLA concluded that based on its review the deputies

may have engaged in payroll fraud. Theft, filing false public records, misappropriated funds, and

committed malfeasance in office. DeSoto Parish Sheriff’s Office, Local Agency Compensated

Enforcement Details, Louisiana Legislative Auditor, Investigative Audit (Feb. 20, 2019).

       65.     On January 22, 2019, DPSO Deputies Coleman and Bryant threw Jason Chelette to

the floor and arrested him causing him injuries. This incident was recorded. Suit was filed in Jason

Aaron Chelette v. DeSoto Parish Sheriff’s Office et al, 35th Judicial District, Docket No. 26478,

for intentionally injuries by the officers and DPSO to Mr. Chellete, and after Defendants failed to

Answer, preliminary default was entered by the Court on May 19, 2020.

       66.     In March 2019, Deputy Bates, another DPSO officer, grabbed a man by the ponytail

and threw him head over heels to the ground, despite the fact that the man was not resisting. The



                                                14
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 15 of 35 PageID #: 15



incident was recorded. Three other DPSO deputies stood by and watched the assault without

intervening or offering assistance. Sheriff Richardson did not conduct any internal investigation

into the encounter, or discipline Deputy Bates and the other officers present in any way.

       67.     DPSO deputies also assaulted a man in March 2019 despite having no need to use

excessive force.

       68.     On September 27, 2019, Javaria Poynce, a deputy in the DPSO detention center

assaulted a detained man rendering him nearly unconscious, unable to speak, and with a swollen

eye and face. Another officer saw the injuries to the man, and despite his requests for medical

assistance, provided none. That interaction was recorded. Mr. Poynce was not disciplined, and

instead, resigned.

       69.     Defendant Allgrunn in particular has a history of abuse in his role as a DPSO

Sherriff. He is currently being prosecuted for malfeasance in office for assaulting Mr. Terrell and

for assaulting another individual, Tony Fuller, on October 7, 2018. Defendant Allgrunn asked Mr.

Fuller to ask a minor he was driving with to come out of the nearby store, and when Mr. Fuller

said he would come out after finishing shopping, Defendant Allgrunn assaulted Mr. Fuller.

Defendant Allgrunn grabbed Mr. Fuller by the neck, threw him to the ground, and punched him in

the face and head. He then proceeded to beat him and as he yelled that he would “fuck him up” as

Mr. Fuller repeatedly cried, “I am not resisting, sir.” This incident was recorded. His assault of

Mr. Fuller also occurred while performing his official duties as a police officer. Defendant

Allgrunn did not have probable cause to believe Mr. Fuller committed a crime, did not believe he

was armed or dangerous, and did not experience any resistance from Mr. Fuller. Defendant

Allgrunn and the DPSO then arrested Mr. Fuller and charged him with resisting arrest. Those

charges were later dropped. Suit was filed in Tony Fuller v. Jayson Richardson, DeSoto Parish



                                                15
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 16 of 35 PageID #: 16



Sheriff Department, and Jayson Allgrunn, Case No. 80864, 42nd Judicial Court, DeSoto Parish,

Louisiana.

       70.     Despite the ongoing prosecution, Sheriff Richardson and DPSO have not

disciplined Defendant Allgrunn, and instead, merely placed him on paid administrative leave since

August 2019.

       71.     Defendant Allgrunn also assaulted Lachristion Williams, who was 16 weeks

pregnant, in DeSoto Parish while on duty on March 24, 2019. After Mrs. Williams reached for her

sister, to help her get out of an unruly crowd, Defendant Allgrunn threw Ms. Williams onto the

ground onto her pregnant stomach, and pulled out his taser. On lookers yelled at Defendant

Allgrunn that Ms. Williams was pregnant and Defendant Allgrunn responded, “I don’t care.” He

then threatened to tase her, and allowed Ms. Williams to stand up but then followed her with the

taser to her car. Ms. Williams, her sister, and several other onlookers all filed complaints with the

DPSO regarding Defendant Allgrunn's conduct, but DPSO refused to conduct an investigation.

Later, when Ms. Williams requested a copy of her own statement, DPSO claimed no documents

related to the complaints existed.

       72.     Defendant Allgrunn was also publicly vocal of his support for officers, who like

him, engaged in the assault and battery of individuals in the performance of their job duties. He

posted graphic videos and support for them on his social media. He was not disciplined or

investigated for doing so.

       73.     Defendant Richardson is the final policymaker for the DeSoto Parish Sheriff’s

Office. Defendant Richardson is responsible for developing and approving procedures and policies

and has the final say on all day to day operations for the DSPO. As a result, Defendant Richardson




                                                 16
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 17 of 35 PageID #: 17



was responsible for the hiring, retention, and training of Defendants Allgrunn, Banta, and

Henderson.

          74.    Defendant Richardson has allowed these Defendants to repeatedly engage in crimes

of violence against individuals in DeSoto Parish without additional training or supervision, and

without discipline for misconduct. As a result, he has failed to prevent repeated reoccurrences of

this behavior.

          75.    Further, Defendant Richardson was aware of the unconstitutional customs or

practices of detaining individuals without reasonable suspicion or probable cause to believe that

they were engaged in any criminal activity. Again, Defendant Richardson provided no training,

discipline, or supervision to stop these constitutional violations, and in fact, continued to receive

federal grants and spend taxpayer dollars to pay officers to engage in this misconduct. Defendant

Richardson, therefore, created an unconstitutional pattern, practice, and custom in place at DPSO.

          76.    Plaintiffs have suffered mental and psychological stress as a result of being beaten,

threatened, and detained.

          77.    As a direct and proximate result of Defendants' acts, Plaintiffs suffered damages

and injuries for which they are he is entitled to compensatory damages in an amount to be

determined at trial.

                                        CAUSES OF ACTION

                                        COUNT 1:
                   Unlawful Search and Seizures in Violation of the Fourth
                 Amendment and Fourteenth Amendment of the United States
                                        Constitution
                                     42 U.S.C. § 1983
                    (Against Defendants Allgrunn, Henderson, and Banta)

          78.    Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.


                                                  17
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 18 of 35 PageID #: 18



       79.      At all times relevant hereto, Defendants Allgrunn, Henderson, and Banta were

acting under the color of law and pursuant to the policy, custom, and usage of the DeSoto Parish

Sheriff’s Office.

       80.      The Fourth Amendment, made applicable to the States by the Fourteenth

Amendment, guarantees “[t]he right of the people to be secure in their persons, houses, papers,

and effects, against unreasonable searches and seizures.”

       81.      It is well-established that a patdown search by a law enforcement officer violates

an individual’s Fourth and Fourteenth Amendments when the search “was not supported by a

reasonable belief that [the individual] was armed and presently dangerous.” Ybarra v. Illinois, 444

U.S. 85, 93 (1979); see also Adams v. Williams, 407 U.S. 143, 146 (1972); Terry v. Ohio, 392 U.S.

1, 27 (1968).

       82.      Through the actions described above and herein, Defendant Allgrunn violated

Plaintiff Curtis Terrell’s Fourth Amendment right to be free of unreasonable and unlawful searches

by conducting a warrantless patdown search without consent, probable cause, or exigent

circumstances, and without any grounds to reasonably believe that Mr. Terrell was armed and

dangerous.

       83.      It is also well-established that a warrantless arrest by a law enforcement officer may

only be reasonable under the Fourth Amendment “where there is probable cause to believe that a

criminal offense has been or is being committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004).

“Probable cause exists when the totality of facts and circumstances within a police officer's

knowledge at the moment of arrest are sufficient for a reasonable person to conclude that the

suspect had committed or was committing an offense.” United States v. Ramirez, 145 F.3d 345,

352 (5th Cir. 1998).



                                                 18
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 19 of 35 PageID #: 19



        84.     Through the actions described above and herein, Defendant Allgrunn violated

Plaintiff Curtis Terrell and Plaintiff Angela Terrell’s Fourth Amendment right to be free from

unreasonable arrest when he arrested and detained both of them without knowledge of any facts

or circumstances sufficient to support a conclusion that either Plaintiff had committed or was

committing a criminal offense.

        85.     Defendants Henderson and Banta contributed to the unlawful arrest and detention

of both Plaintiffs because they did not have probable cause to believe that Defendant Allgrunn

reasonably arrested either Plaintiff for any crime, nor did they have any reason to continue to detain

both Plaintiffs after Officer Allgrunn arrested them without probable cause.

        86.     Defendants Allgrunn, Henderson, and Banta all contributed to the arrest, continued

detention, filing of criminal charges, and initiation of the legal process against Plaintiff Curtis

Terrell, which resulted in him being detained without probable cause for five days. These actions

resulted in pretrial detention unsupported by probable cause in violation of Mr. Terrell’s

constitutional rights.

        87.     The law is clearly established that an unconstitutional seizure of property occurs

when an officer unreasonably and meaningfully interferes “with an individual's possessory

interests in that property without justification.” United States v. Jacobsen, 466 U.S. 109, 113, 104

S. Ct. 1652, 80 L. Ed. 2d 85 (1984); Severance v. Patterson, 566 F.3d 490, 501 (5th Cir. 2009).

        88.     Through the actions described above, Defendants Allgrunn, Banta, and Henderson

violated Plaintiff Curtis Terrell and Plaintiff Angela Terrell’s Fourth Amendment rights by seizing

their cell phones and other personal property without justification.

        89.     Defendants were acting in their capacities as officers of the DeSoto Parish Sheriff’s

Office and were required to obey the laws of the United States, including relevant laws under the



                                                 19
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 20 of 35 PageID #: 20



Fourth Amendment, when Defendants engaged in these actions willfully and knowingly, acting

with deliberate indifference to Plaintiffs’ Fourth Amendment Rights.

          90.   Plaintiffs’ constitutional right to be free from illegal search and seizure is clearly

established and would have been known to Defendants as law enforcement officers employed by

DPSO and Sheriff Richardson.

          91.   Because Defendants Allgrunn, Banta, and Henderson were acting under the color

of state law when they violated the Plaintiffs’ clearly-established constitutional rights, Plaintiffs’

claims are actionable under 42 U.S.C. § 1983. Plaintiffs are entitled to recover all damages

allowable for violation of 42 U.S.C. § 1983 including compensatory damages, all costs incurred

in prosecuting this action, and attorney’s fees pursuant to 42 U.S.C. § 1988.

          92.   As a direct and proximate result of the Defendants’ actions, Plaintiffs suffered

severe injuries and damages, including those as set forth herein.

                                          COUNT 2:
                 Excessive Force in Violation of the Due Process Clause of the
                                   Fourteenth Amendment
                                       42 U.S.C. § 1983
                                (Against Defendant Allgrunn)

          93.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

          94.   At all times relevant hereto, Defendant Allgrunn was acting under the color of law

and pursuant to the policy, custom, and usage of the DeSoto Parish Sheriff’s Office.

          95.   “The Fourth Amendment right to be free from excessive force during a seizure is

clearly established.” Griggs v. Brewer, 841 F.3d 308, 312 (5th Cir. 2016). The degree of force a

law enforcement officer may constitutionally use during an arrest “depends on the severity of the

crime at issue, whether the suspect posed a threat to the officer's safety, and whether the suspect

was resisting arrest or attempting to flee.” Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008).
                                                 20
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 21 of 35 PageID #: 21



However, a law enforcement officer “uses excessive force when the officer strikes, punches, or

violently slams a suspect who is not resisting arrest.” Darden v. City of Fort Worth, 880 F.3d 722,

732 (5th Cir. 2018).

       96.     As specifically detailed above, Plaintiff Curtis Terrell and Plaintiff Angela Terrell

were compliant with Defendant Allgrunn’s orders, did not resist arrest, and presented no danger

to any of the Defendants. Nonetheless, Defendant Allgrunn repeatedly used excessive force against

both Plaintiffs, making no effort to temper or limit his use of force. Defendant Allgrunn’s knowing

and intentional use of excessive force was objectively unreasonable and clearly violated Plaintiffs’

Fourteenth Amendment rights.

       97.     Both Plaintiffs suffered from significant physical injuries and psychological harm

as a result of Defendant Allgrunn’s unreasonable use of excessive force. In fact, Mr. Terrell was

taken to the emergency room before he was booked in jail because of Defendant Allgrunn’s violent

beating, and Mrs. Terrell sought out mental health treatment for her emotional injuries. directly

causing significant physical injuries and psychological harm to Plaintiffs.

       98.     Plaintiffs’ right to be free from the use of excessive force by a law enforcement

officer is clearly established and would have been known to Defendant Allgrunn as a law

enforcement officer employed by DPSO and Sheriff Richardson.

       99.     Defendant Allgrunn was acting in his official capacities as an officer of the DeSoto

Parish Sheriff’s Office, and was required to obey the laws of the United States, including relevant

laws under the Fourteenth Amendment, when he engaged in these actions willfully and knowingly,

acting with deliberate indifference to Plaintiffs’ Fourteenth Amendment Rights.

       100.    Because Defendant Allgrunn was acting under the color of state law when he

violated the Plaintiffs’ clearly-established constitutional rights, Plaintiffs’ claims are actionable



                                                 21
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 22 of 35 PageID #: 22



under 42 U.S.C. § 1983. Plaintiffs are entitled to recover all damages allowable for violation of 42

U.S.C. § 1983 including compensatory damages, all costs incurred in prosecuting this action, and

attorney’s fees pursuant to 42 U.S.C. § 1988.

          101.   Defendant Allgrunn’s actions were undertaken with malice and with reckless

disregard for Plaintiffs’ rights.

          102.   As a direct and proximate result of Defendant Allgrunn’s actions, Plaintiffs suffered

severe injuries and damages including those as set forth herein.

                                           COUNT 3:
                 Interference with First Amendment Speech and Retaliation in
                   Violation of the First and Fourteenth Amendments of the
                                   United States Constitution
                                        42 U.S.C. § 1983
                     (Against Defendants Allgrunn, Henderson, and Banta)

          103.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

          104.   At all times relevant hereto, Defendants Allgrunn, Banta, and Henderson were

acting under the color of law and pursuant to the policy, custom, and usage of the DeSoto Parish

Sheriff’s Office.

          105.   The First Amendment right of individuals to “verbally [] oppose or challenge police

action without thereby risking arrest is one of the principal characteristics by which we distinguish

a free nation from a police state.” Houston v. Hill, 482 U.S. 451, 462-63 (1987). The constitutional

right to free speech “protects a significant amount of verbal criticism and challenge directed at

police officers,” Enlow v. Tishomingo Cty., 962 F.2d 501, 509 (5th Cir. 1992), including “words

directed at a police officer performing official tasks” by an angry citizen, see Mesa v. Prejean, 543

F.3d 264, 273 (5th Cir. 2008), and “the right to record the police,” Turner v. Lieutenant Driver,

848 F.3d 678, 690 (5th Cir. 2017).


                                                  22
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 23 of 35 PageID #: 23



         106.   As described above and herein, Plaintiff Curtis Terrell questioned why he needed

to approach Defendant Allgrunn’s vehicle. Defendant Allgrunn responded by unlawfully

searching, violently assaulting, and unconstitutionally arresting Mr. Terrell. Similarly, Plaintiff

Angela Terrell attempted to record Defendant Allgrunn on her cell phone and protested directly to

Defendant Allgrunn that he was engaging in misconduct. In response, Defendant Allgrunn ordered

Mrs. Terrell not to record him, confiscated her cell phone, and arrested her. Plaintiffs’ speech and

expressive activity were petitions to government officials for redress protected by the First

Amendment, and Defendant Allgrunn’s official actions clearly deprived Plaintiffs of their

constitutional rights.

         107.   In addition, the right to free speech under the First Amendment “prohibits not only

direct limitations on speech but also adverse government action against an individual because of

her exercise of First Amendment freedoms.” Colson v. Grohman, 174 F.3d 498, 508 (5th Cir.

1999).

         108.   Defendant Allgrunn threatened to criminally charge Plaintiff Angela Terrell for

“abuse of 911” when she attempted to call 911 to request medical assistance for Mr. Terrell after

Defendant Allgrunn assaulted him. In addition, Defendant Allgrunn commanded Mrs. Terrell to

remain silent about the events of the evening after she was finally released from arrest. Defendant

Allgrunn’s actions were intended to deter and chill Mrs. Terrell’s exercise of free speech and thus

constituted unconstitutional retaliation against Mrs. Terrell for engaging in First Amendment-

protected activity.

         109.   Defendants Banta and Henderson were aware that Defendant Allgrunn had

restrained Plaintiffs’ constitutionally-protected speech by unlawfully detaining them and using

excessive force against them. Nonetheless, Defendants Banta and Henderson continued to keep



                                                23
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 24 of 35 PageID #: 24



Mrs. Terrell in police custody for 10 to 15 minutes after they arrived on the scene, and they assisted

Defendant Allgrunn in arresting, booking, and holding Mr. Terrell for five more days. As such,

Defendant Banta and Defendant Henderson’s official actions This further restrained and chilled

Plaintiffs’ speech.

          110.   The right to engage in protected speech without retaliation was clearly established

and would have been known to Defendants as law enforcement officers. Keenan v. Tejeda, 290

F.3d 252, 261 (5th Cir. 2002).

          111.   Defendants were acting in their official capacities as officers of the DeSoto Parish

Sheriff’s Office, and they were required to obey the laws of the United States, including the

constitutional rights guaranteed by the First Amendment, when they engaged in these actions

willfully and knowingly, acting with deliberate indifference to Plaintiffs’ First Amendment Rights.

          112.   As Defendants were acting under the color of state law, Plaintiffs’ claims are

actionable under 42 U.S.C. § 1983.

          113.   Defendants’ actions were undertaken with malice and with reckless disregard for

Plaintiffs’ rights.

          114.   As a direct and proximate result of Defendants’ actions, Plaintiffs’ rights were

damaged and chilled, and Plaintiffs suffered severe injuries and damages including those set forth

herein.

                                            COUNT 4:
                                        Failure to Intervene
                                         42 U.S.C. § 1983
                                      (Against all Defendants)

          115.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.




                                                  24
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 25 of 35 PageID #: 25



        116.    At all times relevant hereto, Defendants Allgrunn, Henderson, Banta, and

Richardson were acting under the color of law and pursuant to the policy, custom, and usage of

the DeSoto Parish Sheriff’s Office.

        117.    Bystander liability under 42 U.S.C. § 1983 is applied to law enforcement officers

when the officer knows that a fellow officer is violating an individuals’ constitutional rights, has

a reasonable opportunity to prevent the harm, and chooses not to act.

        118.    The aforementioned conduct of Defendant Allgrunn was objectively unreasonable,

and his actions were undertaken intentionally, willfully, with malice and/or reckless indifference

to Plaintiffs’ constitutional rights.

        119.    As set forth above, Defendant Allgrunn knowingly and intentionally engaged in

conduct and actions that constituted excessive force in violation of Plaintiffs’ constitutional rights.

        120.    During the events described herein, each Defendants Banta and Henderson was

aware of and engaged in the constitutional violations but did not intervene to prevent the violation

of constitutional rights, even though they had the opportunity and duty to do so when they were

physically present.

        121.    At no point did Defendants Banta and Henderson intervene, or attempt to intervene,

to stop any of the constitutional violations described herein.

        122.    The actions of the Defendants were the direct and proximate cause of the injuries

to Plaintiffs including bodily injury, pain, suffering, mental distress, anguish, humiliation, loss of

liberty, and legal expense.

        123.    As Defendants were acting under the color of state law, Plaintiffs’ claims are

actionable under 42 U.S.C. § 1983.




                                                  25
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 26 of 35 PageID #: 26



          124.   Defendants actions were undertaken with malice and with reckless disregard for

Plaintiffs’ rights.

                                             COUNT 5:
                           Monell/Hinojosa and Failure to Train/Supervise
                      (Against Defendant Richardson, and Defendants Henderson,
                            Banta and Allgrunn in their Official Capacities)

          125.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

          126.   At all times relevant hereto, Defendants Allgrunn, Henderson, Banta, and

Richardson were acting under the color of law and pursuant to the policy, custom, and usage of

the DeSoto Parish Sheriff’s Office.

          127.   At all times relevant hereto, Defendants Allgrunn, Henderson, Banta, and

Richardson were acting pursuant to an expressly adopted official policy and/or a longstanding

practice or custom of the DeSoto Parish Sheriff’s Office.

          128.   The misconduct described above was caused by the policies, practices, and customs

of Defendants, in that their employees and agents regularly stop, search, detain, and use excessive

force on individuals without legal justification.

          129.   Upon information and belief, DPSO and Defendant Richardson, as DPSO’s chief

policymaker and supervisor, maintained, inter alia, the following unconstitutional customs,

practices, and/or policies:

                 a. Using excessive force;

                 b. Failing to investigate instances of excessive force employed by DPSO officers,
                    including, but not limited to, Officer Allgrunn;

                 c. Providing inadequate training regarding how to detain suspects and the proper
                    amount of force appropriate;

                 d. Providing inadequate training regarding how to intervene to stop other officers
                    from using excessive force in detaining suspects;

                                                    26
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 27 of 35 PageID #: 27



                e. Providing inadequate training regarding how to detain mentally ill persons
                   (MIPs) and the proper amount of force appropriate in detaining MIPs;

                f. Employing and retaining individuals, such as Defendants Allgrunn, Banta, and
                   Henderson, who DPSO and Defendant Richardson knew or reasonably should
                   have known had dangerous propensities for abusing authority and for using
                   excessive force on suspects and other citizens;

                g. Inadequately supervising, training, controlling, assigning, and disciplining law
                   enforcement officers and other personnel, including Defendants Allgrunn,
                   Banta, and Henderson, who DPSO and Defendant Henderson knew or in the
                   exercise of reasonable care should have known had the aforementioned
                   propensities and character traits; and/or

                h. Maintaining a policy of inaction and an attitude of indifference towards
                   increasing numbers of excessive use of police force, including by failing to
                   discipline, retrain, investigate, terminate, and recommend officers for criminal
                   prosecution who participate in excessive use of police force.

        130.    The above-described widespread practices, which were so well settled as to

constitute the de facto policy of Defendants, were allowed to exist because policymakers with

authority over there acts exhibited deliberate indifference to the problem, thereby effectively

ratifying it.

        131.    The policies, practices, and customs set forth above were the driving force behind

the numerous constitutional violations in this case that directly and proximately caused Plaintiffs

to suffer the grievous and permanent injuries and damages set forth above.

        132.    As a direct and proximate result of the Constitutional violations caused by the

Defendants in their capacity as DPSO Officers, Plaintiffs suffered physical and psychological

injuries, as well as violations of the constitutional rights guaranteed to them by the First, Fourth,

and Fourteenth Amendments of the United States Constitution.

        133.    As a result of their injuries, Plaintiffs are entitled to recover all damages allowable

for constitutional violations in violation of 42 U.S.C. § 1983, including compensatory damages,




                                                  27
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 28 of 35 PageID #: 28



special damages, economic damages, all costs incurred in prosecuting this action, and attorney’s

fees pursuant to 42 U.S.C. § 1988.

                                            COUNT 6:
                             Violations of the Louisiana Constitution
                                     (Against all Defendants)

          134.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

          135.   Article One, Section Two of the Louisiana Constitution of 1974 guarantees that

“[n]o person shall be deprived of life, liberty, or property, except by due process of law.” Further,

Article 4, sections A-B guarantees the “right . . . to control, use, enjoy, protect, and dispose of

private property” and that “property shall not be taken or damaged by the state or its political

subdivisions except for public purposes and with just compensation.”

          136.   Additionally, Section 7 guarantees the freedom of expression and Section 9 the

right to “petition government for a redress of grievances.”

          137.   By reason of the same conduct that violated Plaintiffs’ federal constitutional rights,

Defendants violated his state constitutional rights.

          138.   This conduct resulted in Plaintiffs’ physical injuries, as well as the emotional, and

pecuniary damages as described above and below.

          139.   Defendants continue to engage in this unconstitutional conduct resulting in the

deprivation of the constitutional rights of other individuals.

                                          COUNT 7:
                 Intentional and Negligent Infliction of Emotional Distress, and
                                          Negligence
                                   (Against All Defendants)

          140.   Plaintiffs incorporate by reference and re-alleges each allegation contained above

as though fully set forth herein.


                                                  28
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 29 of 35 PageID #: 29



       141.    Defendants’ conduct toward Plaintiffs was extreme and outrageous in that they

blatantly violated their constitutional rights, threatened Plaintiffs, and physically assaulted them.

       142.    Defendants desired to inflict severe emotional distress, or knew that severe

emotional distress would be certain or substantially certain to result from their conduct.

       143.    Defendants, either directly, or by and through its agents, directly and proximately

caused Plaintiffs severe injuries, damages, and losses.

       144.    Further, when Defendants used excessive force, engaged in unconstitutional

searches and seizures of Plaintiffs, and maliciously prosecuted them, without probable cause or

justification, they breached their duty of care with regards to Plaintiffs.

       145.    Defendants' actions were the cause-in-fact of Plaintiffs’ injuries which included lost

wages, severe emotional distress, and physical injuries.

       146.    Defendant Sheriff Richardson, as a supervisor, was vicariously liable for the

negligence of the other Defendants and independently negligent for failing to adequately train its

officers and effectively supervise these deputies.

       147.    Defendant Sheriff Richardson was negligent for the lack of supervision during the

detention, searches, assault, and threats to Plaintiffs, and the failure to end those constitutional

violations earlier. Defendant Sheriff Richardson was also negligent by failing to take any action in

response to the pattern of abuses by DeSoto Sheriff’s Office deputies, including Defendants

Allgrunn, Banta, and Henderson.

       148.    Defendants’ conduct was extreme and outrageous: Defendants knew that the

emotional distress suffered by Plaintiffs was severe, and they desired or acted with recklessness to

inflict severe emotional distress or knew that severe emotional distress would be certain or

substantially certain to result from their conduct.



                                                  29
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 30 of 35 PageID #: 30



        149.    Defendants’ decisions, actions, and conduct set forth above were substantially

certain to result in the violations outlined herein.

                                         COUNT 8:
                                State Law False Imprisonment
                     (Against Defendants Allgrunn, Banta, Henderson, and
                                         Richardson)

        150.    The tort of false imprisonment in Louisiana “occur[s] when one arrests and restrains

another against his will without a warrant or other statutory authority. Simply stated, it is restraint

without color of legal authority.” 353 So.2d 969 (La. 1977); see also Miller v. Desoto Regional

Health Sys., 128 So.3d 649, 655-56 (La. App. 3 Cir. 2013). This has been distilled into “the

following two essential elements: (1) detention of the person; and (2) the unlawfulness of the

detention.” Thomas v. Gulotta (M.D. La. 2017); see also Kennedy v. Sheriff of E. Baton Rouge,

935 So.2d 669, 690 (La. 2006).

        151.    There is no need for the unlawful detention to be an intentional act by Defendants,

and evidence of malice is not required. Fontenot v. Lavergne, 365 So.2d 1168 (La.App. 3d

Cir.1978); Prisk v. Palazzo, 95–1475, pp. 4–5 (La.App. 4 Cir. 1/19/96), 668 So.2d 415, 417 (“The

civil cause of action for false imprisonment requires proof of restraint without color of legal

authority . . . There is no requirement of proving that the confinement be intentional.”).

        152.    Defendants detained Plaintiffs without their consent at the scene, in a police car,

and as to Mr. Terrell, while receiving emergency medical treatment and at DeSoto Parish Jail.

        153.    The second element – that the detention be unlawful – is fulfilled as Plaintiffs were

arrested without any probable cause to believe they had committed any crimes, and Defendants’

continued to detain Plaintiffs’ after their arrest without probable cause to believe they committed

a crime.




                                                  30
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 31 of 35 PageID #: 31



                                          COUNT 9:
                                   State Law – False Arrest
                     (Against Defendants Allgrunn, Banta, Henderson, and
                                         Richardson)

        154.    Plaintiffs incorporate by reference and re-alleges each and every allegation

contained above as though fully set forth herein.

        155.    Defendants, individually and together, and jointly and severally, and/or by and

through their agents, servants, and employees, maliciously, willfully, deliberately, wantonly,

intentionally, violently, negligently, carelessly, and/or recklessly restrained Plaintiff Angela

Terrell and Plaintiff Curtis Terrell and restricted their movements by excessive force and the use

of mechanical restraints, including handcuff, in violation of their constitutional rights.

        156.    Plaintiffs were confined by physical force and physical barrier, and their

confinement was complete.

        157.    Defendants individually and/or by and through their agents, servants, employees

acted without having any reasonable grounds to believe that either Plaintiff had committed any

criminal offense, or that it was otherwise legally and morally necessary to restrain Plaintiffs.

        158.    As a direct and proximate foreseeable result of their false arrest by Defendants, as

set forth above, Plaintiffs suffered injuries, including physical injuries, physical pain and suffering,

mental pain and suffering, and emotional distress.

                                          COUNT 10:
                                 State Law - Assault and Battery
                                  (Against Defendant Allgrunn)

        159.    Plaintiffs incorporate by reference and re-alleges each and every allegation

contained above as though fully set forth herein.

        160.    Defendant Allgrunn engaged harmful or offensive contact with Plaintiffs when they

grabbed, choked, and pinned Plaintiffs as he pled for air.


                                                  31
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 32 of 35 PageID #: 32



        161.    Defendant Allgrunn’s actions were intended to cause the Plaintiffs’ to be, among

other violent actions, punched, threw, grabbed the hair, pinned down, tackled, and kicked

Plaintiffs.

        162.    Defendant Allgrunn consciously desired the physical result of these acts and knew

that that result is substantially certain to follow their physical attacks on Plaintiffs.

        163.    Plaintiffs did not consent to the invasive conduct.

        164.    As a result of Defendant Allgrunn’s actions, Plaintiffs suffered damages including

physical injuries, emotional and pecuniary damages.

                                          COUNT 11:
                               State Law – Malicious Prosecution
                      (Against Defendants Allgrunn, Banta, Henderson, and
                                          Richardson)

        165.    Plaintiffs incorporate by reference and re-alleges each and every allegation

contained above as though fully set forth herein.

        166.    Under Louisiana law, the elements of a malicious prosecution action are: (1) the

commencement or continuance of an original criminal or civil judicial proceeding; (2) its legal

causation by the present defendant in the original proceeding; (3) its bona fide termination in favor

of the present plaintiff; (4) the absence of probable cause for such proceeding; (5) the presence of

malice therein; and (6) damage conforming to legal standards resulting to plaintiff. Jones v.

Soileau, 448 So.2d 1268, 1271 (La. 1984).

        167.    To fulfill the element of legal causation, the “present defendant” must commence

or continue the criminal or civil proceedings against a plaintiff who was the defendant in the

original proceeding. Johnson v. Pearce, 313 So.2d 812, 816 (La. 1975).

        168.    Defendants Allgrunn, Banta, Henderson, and Richardson commenced criminal

proceedings against Plaintiff Curtis Terrell without probable cause, and the “chain of causation


                                                   32
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 33 of 35 PageID #: 33



between th[e] initial report and the ultimate prosecution” was unbroken until the DA refused to

prosecute the charges against Mr. Terrell. James v. Woods, 899 F.3d 404, 409 (5th Cir. 2018).

       169.    Defendants Allgrunn, Banta, Henderson, and Richardson are therefore liable as

principal for all torts committed by their agents and employees.

                                          COUNT 12:
                                     Respondeat Superior
                                (Against Defendant Richardson)

       170.    Plaintiffs incorporate by reference and re-alleges each and every allegation

contained above as though fully set forth herein.

       171.    While committing the misconduct alleged in the preceding paragraphs, some

Defendants and others were employees, members, and agents of the DeSoto Parish Sheriff’s Office

and Defendants Sheriff Richardson, and acting within the scope of their employment.

       172.    The DeSoto Parish Sheriff’s Office and Defendant Sheriff Richardson are therefore

liable as principal for all torts committed by their agents and employees.

                                          COUNT 13:
                                        Indemnification
                                (Against Defendant Richardson)

       173.    Plaintiffs incorporate by reference and re-alleges each and every allegation

contained above as though fully set forth herein.

       174.    Louisiana law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable for actions taken in the discharge of their

duties that are within the scope of their employment activities.

       175.    While committing the misconduct alleged in the preceding paragraphs, some

Defendants and others were employees, members, and agents of the DeSoto Parish Sheriff’s Office

and Defendant Sheriff Richardson and acting within the scope of their employment.



                                                33
    Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 34 of 35 PageID #: 34



          176.   The DeSoto Parish Sheriff’s Office, and Defendant Sheriff Richardson, are

therefore obligated by Louisiana statute to pay any judgment entered against its employees.

                                          COUNT 14:
                     Direct Action under Louisiana Revised Statute § 22:655
                      (Against Defendant ABC Insurance Companies 1-10)

          177.   Plaintiffs incorporate all proceeding paragraphs by reference as if fully set forth

herein.

          178.   ABC Insurance Companies 1-10 may have issued and currently have in effect

insurance policies, which cover the unconstitutional conduct of one or more of the named

defendants and obligate ABC Insurance Companies 1-10, jointly and/or severally, to pay on behalf

of or to indemnify one or more of the named defendants any sums the insureds may become

obligated to pay Plaintiffs.

          179.   Because of their illegal and unconstitutional conduct, defendants are liable to

Plaintiffs for all damages and injuries he has suffered as a result. Defendant ABC Insurance

Companies 1-10 are contractually obligated to pay these sums on behalf of the insureds or are

obligated to indemnify the insureds for these sums.

          180.   ABC Insurance Companies 1-10 may be liable to Plaintiffs for any all sums

described above up to their policy limits, notwithstanding the fact that their insureds may be able

to assert claims of privilege or immunity from liability.

          181.   Pursuant to Louisiana Revised Statute § 22:655(B), Plaintiffs bring a direct action

against ABC Insurance Companies 1-10 to recover any and all sums they are obligated to pay

Plaintiffs on behalf of their insureds or to indemnify their insureds.




                                                 34
   Case 5:20-cv-00999 Document 1 Filed 08/06/20 Page 35 of 35 PageID #: 35



                                     PRAYER FOR RELIEF

       182.   WHEREFORE, Plaintiff Curtis Terrell and Angela Terrell requests that this court

enter judgment:

              a. Declaratory and injunctive relief;

              b. Judgment against Defendants for Plaintiff’s asserted causes of action;

              c. Award of compensatory damages;

              d. Award of special damages;

              e. Award of punitive damages;

              f. Award costs and attorney’s fees pursuant to 42 U.S.C. § 1988, 42 U.S.C. §
                 12205, 28 C.F.R. § 35.175, and 29 U.S.C. § 794a(b); and

              g. Order such other and further relief, at law or in equity, to which Plaintiff may
                 be justly entitled.

                               DEMAND FOR JURY TRIAL

       183.   Plaintiffs demands a jury trial on any causes of action so triable.


                                             Respectfully Submitted:


                                             ____/s/ Casey Denson_________
                                             CASEY ROSE DENSON (LA. BAR. NO. 33363)
                                             Casey Denson Law, LLC
                                             3436 Magazine Street, Unit #7005
                                             New Orleans, LA 70115
                                             Telephone: (504) 224-0110
                                             Email: cdenson@caseydensonlaw.com

                                             ____/s/ Howard E. Conday_________
                                             HOWARD E. CONDAY (LA. BAR. NO. 35717)
                                             Law Offices of Howard E Conday Jr, LLC
                                             113 South Dr., Suite #4
                                             Natchitoches, La 71457
                                             Telephone: 318-238-1756
                                             Email: assistant@howardcondaylaw.com




                                               35
